Citation Nr: 1640791	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  12-17 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 administrative decision by the Milwaukee, Wisconsin Department of Veterans fairs VA Pension Management Center PMC.  Jurisdiction over the case was subsequently transferred to the VA Regional Office (RO) in Nashville, Tennessee.

In a June 2012 substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in a September 2012 statement, the Veteran withdrew the request for a hearing.

In November 2014, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for further appellate action.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDING OF FACT

The Veteran did not have at least 90 days of active service during a period of war and was not discharged from service due to service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to non-service connected pension benefits have not been met.  38 U.S.C.A. §§ 101 (2), 1521, 5107(a) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

In this case all indicated development to verify the Veteran's active military service has been completed.  There is no outstanding evidence that could be obtained to show that he has qualifying service for the purpose of receiving VA pension benefits.  

II.  Legal Criteria

Nonservice-connected disability pension may only be awarded to a veteran of a war who has qualifying service and is permanently and totally disabled.  See 38 U.S.C.A. §§ 1502 , 1521.  A veteran is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101 (2).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101 (24).  Active duty means full time duty in the Armed Forces, other than active duty for training.  38 U.S.C.A. § 101 (22).

A veteran meets the service requirement if he or she served in the "active military, naval, or air service" during the following time periods: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521 (a), (j); 38 C.F.R. § 3.3 (a)(3). 

To make its intent clear, Congress has also provided a definition of "period of war." For VA pension benefit purposes, the term "period of war" means the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  See 38 U.S.C.A. § 1501 (4). The Vietnam era has been determined to comprise the period from February 28, 1961, to May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period and to extend from August 5, 1964, to May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2 (f).  The Persian Gulf war era began on August 2, 1990.  38 C.F.R. § 3.2 (i).

III.  Analysis

On his September 2009 application for nonservice-connected benefits, the Veteran reported active duty only from October 1985 to October 1989.  In the October 2009 letter denying pension benefits, it was noted that the Veteran had no wartime service.  On his June 2012 substantive appeal the Veteran argued that VA did not consider his years of "active" reserve service, and he submitted a service personnel record showing his discharge from the Ready Reserve in August 1993.  In addition, he stated that in 1991, his unit was activated and deployed to the Gulf War.  

However, the Veteran's service personnel records, including his Reserve records, do not demonstrate that the Veteran had active duty in 1991.  He earned only inactive points during that year, and his Reserve personnel records do not reflect that he earned a number of active duty points that would suggest activation and deployment at any time.  Accordingly, the Board concludes that the Veteran does not have the required service to qualify for VA pension benefits. 


      CONTINUED ON NEXT PAGE)

ORDER

Entitlement to nonservice-connected pension is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


